19-11711-scc      Doc 150    Filed 11/05/20 Entered 11/05/20 15:33:17         Main Document
                                          Pg 1 of 4



Paul K. Ferdinands (admitted pro hac vice) Hearing Date: December 14, 2020
Sarah L. Primrose (admitted pro hac vice)  at 11:00 a.m.
KING & SPALDING LLP
1180 Peachtree Street, NE Suite 1600
Atlanta, GA 30309
Telephone: (404) 572-4600
Facsimile: (404) 572-5100
Counsel for RADWAN DIAMOND & JEWELLERY TRADING


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                   X
                                                   :
In re:                                             :      Chapter 7 (Previous 11)
                                                   :
The D&M Capital Group, LLC,                        :      Case No. 19-11711 (SCC)
                                                   :
                                                   :
                       Debtor.                     :
                                                   :
                                                   X


            NOTICE OF RESCHEDULING OF HEARING ON THE
   MOTION TO LIFT THE AUTOMATIC STAY TO ALLOW SETOFF OF MUTUAL
       PREPETITION DEBTS OR ALTERNATIVELY FOR RECOUPMENT

         PLEASE TAKE NOTICE that the hearing on Motion to Lift the Automatic Stay to

Allow Setoff of Mutual Prepetition Debts or Alternatively for Recoupment [Docket No. 106] (th e

“Motion”) scheduled for Thursday, December 3, 2020 at 10:00 a.m. before the Honorable

Shelley C. Chapman, United States Bankruptcy Judge for the United States Bankruptcy Court,

Southern District of New York telephonically through CourtSolutions, has been adjourned an d

reset to December 14, 2020 at 11:00 a.m. Parties wishing to appear should sign up through

https://www.court-solutions.com/ in advance of the hearing.

         Respectfully submitted,
19-11711-scc   Doc 150   Filed 11/05/20 Entered 11/05/20 15:33:17     Main Document
                                      Pg 2 of 4



Date: November 5, 2020               KING & SPALDING LLP
      Atlanta, Georgia
                                     /s/ Sarah L. Primrose
                                     Paul K. Ferdinands (admitted pro hac vice)
                                     pferdinands@kslaw.com
                                     Sarah L. Primrose (admitted pro hac vice)
                                     sprimrose@kslaw.com
                                     1180 Peachtree Street
                                     Atlanta, Georgia 30309-3521
                                     Telephone: (404) 572-4600
                                     Facsimile: (404) 572-5100

                                     Counsel for Radwan Diamond & Jewellery Trading




                                        2
19-11711-scc     Doc 150      Filed 11/05/20 Entered 11/05/20 15:33:17            Main Document
                                           Pg 3 of 4



                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of November, 2020, I electronically filed the

foregoing NOTICE OF RESCHEDULING OF HEARING ON THE MOTION TO LIFT THE

AUTOMATIC STAY TO ALLOW SETOFF OF MUTUAL PREPETITION DEBTS OR

ALTERNATIVELY FOR RECOUPMENT with the Clerk using the CM/ECF system, thereby

causing Notice of Electronic Filing of the foregoing to be sent to the following parties:

Aurora Cassirer                                   Trustee
Troutman Pepper Hamilton Sanders LLP              Windels Marx Lane & Mittendorf, LLP
875 Third Avenue                                  Attn: Alan Nisselson and Leslie S. Barr
New York, NY 10022                                156 West 56th Street
aurora.cassirer@troutman.com                      New York, NY 10019
                                                  anisselson@windelsmarx.com

Alissa K. Piccione                                Office of The United States Trustee
Troutman Pepper Hamilton Sanders LLP              Attn: Richard Morrissey
875 Third Avenue                                  U.S. Federal Office Building
10022                                             201 Varick Street, Room 1006
New York, NY 10022                                New York, NY 10014-9449
alissa.piccione@troutman.com

Robert Leslie Rattet                              Sam P. Israel
Davidoff Hutcher & Citron LLP                     Sam P. Israel, P.C.
605 Third Avenue                                  180 Maiden Lane, 6th Floor
New York, NY 10158                                New York, NY 10038
rlr@dhclegal.com                                  admin@spi-pc.com

Teresa Sadutto-Carley                             Tracy L. Klestadt
Platzer, Swergold, Levine,                        Klestadt Winters Jureller Southard & Ste
Goldberg, Katz & Jaslow, LLP                      200 West 41st Street
475 Park Avenue South                             17th Floor
18th Floor                                        New York, NY 10036-7203
New York, NY 10016                                tklestadt@klestadt.com
tsadutto@platzerlaw.com

Eric S. Medina, Esq.                              Brett D. Goodman
Medina Law Firm LLC                               Troutman Pepper Hamilton Sanders LLP
641 Lexington Avenue                              875 Third Avenue
Thirteenth Floor                                  New York, NY 10022
New York, NY 10022                                brett.goodman@troutman.com
emedina@medinafirm.com
19-11711-scc    Doc 150     Filed 11/05/20 Entered 11/05/20 15:33:17      Main Document
                                         Pg 4 of 4




Ian R. Winters
Klestadt Winters Jureller
Southard & Stevens, LLP
200 West 41st Street
17th Floor
New York, NY 10036
iwinters@klestadt.com



                                        /s/ Sarah L. Primrose
                                        Sarah L. Primrose (admitted pro hac vice)
                                        King & Spalding LLP
                                        sprimrose@kslaw.com
                                        1180 Peachtree Street
                                        Atlanta, Georgia 30309-3521
                                        Telephone: (404) 572-4600
                                        Facsimile: (404) 572-5100

                                        Counsel for Radwan Diamond & Jewellery Trading




                                           2
